DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
112 Rejections are withdrawn. 


Double Patenting
Double patenting rejections are withdrawn. 
Claim Rejections - 35 USC § 102


102 Rejections are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (20150161434) in view of Lee (20150199032).


transmitting an optical signal from a ranging sensor (see figure 3 Ref 310);
receiving a return optical signal with the ranging sensor (see figure 3 Ref 320 also see paragraph 18);
determining a distance from the return optical signal (see paragraph 19 note the TOF distance that is determined based on the transmitted light);
determining a reflectivity value from a signal strength of the return optical signal and the distance (see paragraph 20 note the method disclosed uses reflectance to measure distance however the reflectance is still measured);
comparing the reflectivity value with a first reflectivity threshold and a second reflectivity threshold (see paragraph 24 note the established minimum and maximum thresholds for the reflectivity); and
outputting a skin confirmation signal in response to the reflectivity value being within the first reflectivity threshold and the second reflectivity threshold (note the thresholds are used to determine the presence of skin see paragraph 25 note the reflectance is used to determine the presence of skin compared to a picture of a face).
Ross shows comparing the distance from the return optical signal to a first distance threshold and a second distance threshold (see paragraph 24 note the reflectivity threshold being within a minimum and maximum threshold, this inherently includes bounds for the reflectance).
However Ross fails to show performing a first filtering process that includes the transmit receive and determining a distance steps and a second filtering in response to 
Lee shows a similar device including a first filter process that is performed including transmitting, receiving, and determining distance (see figure 3 Ref 300 note the 3D data analyzer also see paragraph 42 note the use of the depth analyzer) and in response to the distance being between the first and second threshold performing the second filtering including determining a reflectivity value, comparing the reflectivity value, and outputting skin condition (see figure 3 Ref 302 also see paragraph 42 note the two-dimensional data analyzer focuses on areas of interest, also see the body recognizer and face recognizer (Ref 322 and 326) being passed to the analysis trigger (ref 326)).  It would have been obvious to break up the analysis of data into two filtering processes as shown by Lee because this allows the skin recognition and further facial recognition to be performed quicker as taught by Lee.   

Note for claim 16, Ross also shows determining if the distance between the device and the face of the user is within a range of distances (see paragraph 24 note the threshold of distances).
Referring to claim 2, Ross shows the skin confirmation signal in response to the reflectivity value further includes outputting the skin confirmation signal in response to the reflectivity value being within or equal to the first and second reflectivity thresholds (see paragraph 24 note the reflectivity threshold being within a minimum and maximum threshold, this inherently includes bounds for the reflectance).

outputting a distance confirmation signal in response to the distance being within the first distance threshold and the second distance threshold (see paragraph note paragraph 24 includes both a reflectance and a time of flight maximum and minimum threshold).
Referring to claim 4, Ross shows outputting the distance confirmation signal in response to the distance further includes the distance value being within or equal to the first and second distance thresholds (see paragraph 24 note the maximum and minimum thresholds inherently include bounds for the TOF distance).
Claims 16, 17, 19-22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (20150161434) in view of Daulton (20190199907).
 Referring to claims 16, 19, and 21, Ross shows a device and a method, comprising:
transmitting an optical signal from a ranging sensor (see figure 3 Ref 310);
receiving a return optical signal with the ranging sensor (see figure 3 Ref 320 also see paragraph 18);
determining a distance from the return optical signal (see paragraph 19 note the TOF distance that is determined based on the transmitted light);
determining a reflectivity value from a signal strength of the return optical signal and the distance (see paragraph 20 note the method disclosed uses reflectance to measure distance however the reflectance is still measured);

outputting a skin confirmation signal in response to the reflectivity value being within the first reflectivity threshold and the second reflectivity threshold (note the thresholds are used to determine the presence of skin see paragraph 25 note the reflectance is used to determine the presence of skin compared to a picture of a face).
Ross shows comparing the distance from the return optical signal to a first distance threshold and a second distance threshold (see paragraph 24 note the reflectivity threshold being within a minimum and maximum threshold, this inherently includes bounds for the reflectance).
Note for claim 16, Ross also shows determining if the distance between the device and the face of the user is within a range of distances (see paragraph 24 note the threshold of distances).
However Ross fails to show determining if the distance is greater than a selected distance in response to the distance being outside the range of distances and 
Outputting a warning that a field of view of the camera of the device is potentially block in response to the distance being greater than the selected distance and being outside the range of distances 
Daulton shows a similar device that includes determining if the distance is greater than a selected distance in response to the distance being outside the range of distances and 


Referring to claims 25, Ross shows the processor is configured to determine a reflectivity of the face based on the power level of the return signal (see paragraph 20).
Referring to claim 17, Ross shows activating a camera in the device based on the distance between the device and the face of the user being within the range of distances and the reflectivity of the face of the user within the range of reflectance, the camera having an overlapping field of view with the ranging sensor (see paragraph 13-14); and
performing facial recognition of the user in response to activating the camera (see paragraph 13-14).
Referring to claim 20, Ross shows capturing an image of the face of the user; and comparing the captured image of the face of the user with a stored image of the face of the user (see paragraph 14).
Referring to claim 22, while Ross does not specifically teach the range of distances corresponds to a range of distances between the ranging sensor and the face of between 30 cm and 70 cm it would have been well known to use this distance range because this is commonly used in facial recognition and one of ordinary skill in the art would have found it obvious to use this distance range.  


Claims 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (20150161434) in view of Daulton (20190199907) and Matsimanis (10169671).
Referring to claims 18, and 23 Ross clearly shows determining the ranging sensor system determines a distance between the ranging sensor and a face, and the processor is configured to determine a real size of the features imaged by the camera based on the distance between the ranging sensor and the face (see paragraph 12 note the landmarks being used to determine an confidence interval also see paragraph 15 note the landmarks used can be the eyes and the size is determined based on pixel counting between the landmarks).  However Ross does not specifically show determining the size of the users face, only shows determining the size of the landmarks.  
Matsimanis shows a similar device that determines facial recognition and measures the size of the users face relative to the distance the face is to the camera (see abstract).  It would have been obvious to use the size of the face because this is a commonly used landmark and adds no new or unexpected results.  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (20150161434) in view of Daulton (20190199907) and Yoon (20110164792).
Referring to claim 24, the combination of Ross and Yoon shows the processor is configured to generate a depth map of the face and to compare the depth map to a stored depth map (see the comparison shows by Ross in paragraph 14 also see .  


Allowable Subject Matter

Claims 5-10, 13-15, 26, and 27 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645